Name: Council Regulation (EC) No 3292/94 of 19 December 1994 establishing, for 1995, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  Europe
 Date Published: nan

 30. 12. 94 Official Journal of the European Communities No L 341 /3 COUNCIL REGULATION (EC) No 3292/94 of 19 December 1994 establishing, for 1995, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain Spanish vessels authorized to carry out their fishing activi ­ ties in the waters of Member States apart from Portugal ; Whereas the specific conditions governing the fishing activities of such vessels should be laid down ; Wheres the fishing activities covered by this Regulation are subject to the control measures provided for by Regu ­ lation (EEC) No 2847/93 ('), as well as to the specific procedures drawn up in accordance with Article 1 64 (4) of the Act of Accession, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 164 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 1 64 of the Act of Accession, it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in Atlantic waters falling under the sovereignty or within the jurisdiction of Spain and covered by the Inter ­ national Council for the Exploration of the Sea (ICES) ; Whereas it is therefore necessary to establish principles and certain procedures at Community level so that each Member State can ensure the management of the fishing activities of vessels flying its flag ; Whereas these possibilities are determined, with respect to species subject to the system of total allowable catches (TACs) and quotas, on the basis of the fishing possibilities allocated and, with respect to species not subject to the TAC and quota system, according to the relative stability of stocks and the need to ensure their conservation ; Whereas specialized fishing activities shall be carried out with the same quantitative limits as those specified for HAS ADOPTED THIS REGULATION : Article 1 The number of vessels flying the flag of a Member State of the Community, other than Spain and Portugal, authorized to fish in waters falling under the sovereignty or within the jurisdiction of Spain as provided for in Article 164 of the Act of Accession and the procedures governing access, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1995. It shall apply until 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1994. For the Council The President J. BORCHERT (') OJ No L 261 , 20. 10 . 1993, p. 1 . No L 341 /4 Official Journal of the European Communities 30 . 12. 94 ANNEX EC  SPAIN I. General fishing Species ICES zone(') Authorized fishing gear Total number of vessels Period of fishing authorizationBasic list Periodic list Hake VIII, IX Long-lines, trawls, (vessels x Year-round (Merluccius merluccius) over 100 grt) Monkfish VIII, IX Trawl Year-round (Lophius piscatorius) (Lophius boudegassa) Megrim VIII, IX Trawl &gt; 10 &gt; 5 (2) Year-round (Lepidorhombus whiffiagonis) (France) (France) (Lepidorhombus boscii) Norway lobster VIII , IX Trawl Year-round (Nephrops norvegicus) Pollack VIII, IX Trawl ^ ^ Year-round (Pollachius pollachius) (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain. (2) Total number of standard vessels per Member State ; standard vessel means a vessel having a brake horsepower equal to 700 horsepower (BHP). The conversion rates for vessels having a different engine power are the same as those defined in Article 158 (2) of the Act of Accession. II . Specialized fishing Species ICES zone0 Authorized fishing gear Total number of vessels Period of fishing authorizationBasic list Periodic list All VIII, IX Long-lines 25 10 Year-round (vessels under 100 grt) Rods  64 Year-round (vessels under 50 grt) Anchovy VIII Seine 40 Between (Engraulis encrasicholus) (France) 1 /3 as main catch and 30/6 Anchovy VIII Seine 20 Between (Engraulis encrasicholus) (France) 1 /7 as live bait and 31 /10 Sardine VIII Seine 71 40 Between (Sardina pilchardus) (vessels under 100 g*) (France) (France) 1 / 1 and 28/2 and between 1 /7 and 31 /12 (') Waters falling under the sovereignty and within the jurisdiction of the Kindom of Spain . e Quantity ICES zone (1 ) Authorized Total number PeriodSpecies (tonnes) ICES zone (') fishing vessels of vessels authorization Thunnidae Unlimited VIII, IX All except Unlimited Year-round gillnets (') Waters falling under the sovereignty within the jurisdiction of the Kingdom of Spain.